DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. This Office action is in response to Applicant’s communication filed on June 30, 2022. Amendments to claims 1, 3, 6, 14, 16, 18, and 24 have been entered. Claims 1-6, 8, 11, 12, 14-16, 18, 20, 21, 23-25 and 31 are pending and have been examined. Previously presented rejections under 35 USC 112(a) and under 35 USC 112(b) are withdrawn in view of the amendments. However the newly added limitations necessitate new rejections under 35 USC 112(a) as discussed below. The statement of reasons for the indication of allowable subject matter over prior art was already discussed in the Office action mailed on September 30, 2021 and hence not repeated here. The rejections and response to arguments are stated below. 

Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-6, 8, 11, 12, 14-16, 18, 20, 21, 23-25 and 31are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, claims 1, 14 and 24 are rejected under 35 U.S.C. § 112 (a), because the specification does not provide a written description disclosure to support the claimed limitation of “determining when to recommend re-allocation of assets between an investor’s leveraged product account and cash or cash equivalent account, by: determining the level of investment in a leveraged index product account required to provide substantially the same exposure to the underlying index as the exposure provided by the theoretical position, with the exposure provided by the theoretical position being within a range of 0.5% to 5%; when in the range, sending a message indicating the level of investment to a user interface that is displayable on a user device, with the user interface having a field for a user to input a rebalance of exposure of the level of investment;  receiving a response from the user device indicated the rebalance of exposure of the level of investment; and re-allocating by the computer system, the indicated rebalance of exposure between the cash or the cash equivalent account and the leveraged index product account by the computer system for offsetting a path dependency in pricing of the leveraged index product” (emphasis added). The specification does not provide a written description disclosure to support the limitations above, in particular the emphasized portions of the claim. Similar reasoning and logic apply to the dependent claims. Dependent claims are rejected by virtue of dependency on a rejected independent claim. 
	Examiner’s Note: Applicants are respectfully requested to show support in the Specification for any claim amendments that they may make in the future. 

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-6, 8, 11, 12, 14-16, 18, 20, 21, 23-25 and 31 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) a method of re-allocating by the computer system, the indicated rebalance of exposure between the cash or the cash equivalent account and the leveraged index product account by the computer system, which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as a fundamental economic practice (mitigating risk, hedging) and also commercial interactions including agreements in the form of contracts as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
 	Analysis
Step 1: In the instant case, claim 1 is directed to a process. 
	Step 2A – Prong One: The limitations of “periodically calculating in a computer system, a theoretical position in an underlying index corresponding to an index used in a leveraged index product; and based on the theoretical position, determining when to recommend re-allocation of assets between an investor’s leveraged product account and cash or cash equivalent account, by: determining the level of investment in a leveraged index product account required to provide substantially the same exposure to the underlying index as the exposure provided by the theoretical position, with the exposure provided by the theoretical position being within a range of 0.5% to 5%; when in the range, sending a message indicating the level of investment to a user interface that is displayable on a user device, with the user interface having a field for a user to input a rebalance of exposure of the level of investment; receiving a response from the user device indicated the rebalance of exposure of the level of investment; and re-allocating by the computer system, the indicated rebalance of exposure between the cash or the cash equivalent account and the leveraged index product account by the computer system for offsetting a path dependency in pricing of the leveraged index product” as drafted, when considered collectively as an ordered combination without the italicized portions, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as a fundamental economic practice (mitigating risk, hedging), as well as commercial or legal interactions including resolution of agreements. Determining the level of investment in a leveraged index product account required to provide substantially the same exposure to the underlying index as the exposure provided by the theoretical position, with the exposure provided by the theoretical position being within a range, when in the range, the subsequent user actions (such as sending a message and receiving a response), and re-allocating the indicated rebalance of exposure between a cash equivalent account and the leveraged index product account is hedging or mitigating risk. Similarly, sending a message indicating the level of investment to a user, receiving a response indicating the rebalance of exposure of the level of investment and re-allocating the indicated rebalance of exposure between the cash or the cash equivalent account and the leveraged index product account for offsetting a path dependency in pricing of the leveraged index product is fulfilling agreements. Hence, the steps of the claim, considered collectively as an ordered combination, covers the abstract category of certain methods of organizing human activity. Other than, a processor of a computer system and a user device (with user interface), nothing in the claim precludes the steps from being performed as a method of organizing human activity. The additional elements in the claims are all generic components suitably programmed to perform their respective functions. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A – Prong Two: The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements a processor of a computer system and a user device to perform all the steps. A plain reading of Figure 1 and descriptions in associated pages 7 and 9-10 reveals that a system comprising a memory and a generic processor suitably programmed is used execute the claimed steps. The user devices are also generic devices suitably programmed to perform the associate functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The computer system (processor) in all the steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea. 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor of a computer system and a user device  to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible. Independent claims 14 and 24 are also not patent eligible based on similar reasoning and rationale. 
Dependent claims 2-6, 8, 11, 12, 15, 16, 18, 20, 21, 23, 25 and 31, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
For instance, in claims 2, 15 and 25, the step “wherein the user interface is a graphical user interface” under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity because it describes the type of user interface used in the process.  
	In claims 3 and 16, the steps “further comprising: receiving from the user device the response indicating a re-allocation transaction to execute; executing the re-allocation transaction to re-allocate funds between the leveraged index product account and the cash or the cash equivalent account” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps describe the intermediate/concluding steps of the underlying process.  
In claim 4, the step “wherein a return provided from the aggregate of investment in the cash equivalent account and the leveraged index product account over a time period is substantially equivalent to a multiple of the return of the theoretical position in the index over the period of time” is a further refinement of methods of organizing human activity because this step describes an intended result of the underlying process.  
	In claim 5, the step “wherein the user interface comprises: a field to allow an investor to choose a benchmark, a field to enter an outlook and a field to enter a desired return multiple” is a further refinement of methods of organizing human activity because this step describes an intermediate step of the underlying process. A user interface with multiple fields (for entry by the user) is a generic feature of a user interface on a user device. The Applicants are merely using this generic feature to further apply the abstract idea. 
	In claims 6 and 18, the steps “further comprises: determining a desired investment in the  leveraged index product based on the theoretical position in the underlying index; comparing the desired investment in the leveraged index product to the current value of funds in the leveraged index product account to provide a difference; and if the current value of funds in the leveraged index product exceeds the desired value by more than a specified tolerance, sending the message indicating the level of investment to recommend a transfer of funds from the leveraged index product account to the cash equivalent account” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps describe the intermediate steps of the underlying process.  
	In claims 8 and 20, the steps “further comprises: determining a desired investment in a leveraged index product based on the theoretical position in the underlying index; comparing the desired investment in a leveraged index product to the current value of funds in the leveraged index product account to provide a difference; and if the desired value of funds in the leveraged index product exceeds the current value by more than a specified tolerance, sending the message to recommend a transfer of funds from the cash equivalent account to the leveraged index product account” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps describe the intermediate steps of the underlying process.
In claims 11, 23 and 31, the claimed step, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because this step describes the mathematical formula used in the underlying process. 
	In claims 12 and 21, the steps “wherein the graphical user interface further comprises: a field to choose return multiple, a field to specify an initial investment amount, and a field to allow the user to re-balance exposure” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps describe the features of the interface used in the intermediate steps of the underlying process.  
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also, the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 

Response to Arguments

6.	In response to Applicants arguments on pages 9-14 of the Applicant’s remarks that the present claims are patent eligible under 35 USC 101, the Examiner respectfully disagrees. 
Response to Applicants’ arguments regarding Step 2A – Prongs one, two and Step 2B: 
The claim(s) recite(s) a method of re-allocating by the computer system, the indicated rebalance of exposure between the cash or the cash equivalent account and the leveraged index product account by the computer system, which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as a fundamental economic practice (mitigating risk, hedging) and also commercial interactions including agreements in the form of contracts as discussed in the rejection. Determining the level of investment in a leveraged index product account required to provide substantially the same exposure to the underlying index as the exposure provided by the theoretical position, with the exposure provided by the theoretical position being within a range, when in the range, the subsequent user actions (such as sending a message and receiving a response), and re-allocating the indicated rebalance of exposure between the cash or the cash equivalent account and the leveraged index product account is hedging or mitigating risk. Similarly, sending a message indicating the level of investment to a user, receiving a response indicating the rebalance of exposure of the level of investment and re-allocating the indicated rebalance of exposure between the cash or the cash equivalent account and the leveraged index product account for offsetting a path dependency in pricing of the leveraged index product is fulfilling agreements. Hence, the steps of the claim, considered collectively as an ordered combination, covers the abstract category of certain methods of organizing human activity. 	
	Also, firstly, the Applicants have not shown support for the proposed claim amendments in the Specification. Specifically, there is no support in the specification for the emphasized portion of proposed limitation of “determining when to recommend re-allocation of assets between an investor’s leveraged product account and cash or cash equivalent account, by: determining the level of investment in a leveraged index product account required to provide substantially the same exposure to the underlying index as the exposure provided by the theoretical position, with the exposure provided by the theoretical position being within a range of 0.5% to 5%; when in the range, sending a message indicating the level of investment to a user interface that is displayable on a user device, with the user interface having a field for a user to input a rebalance of exposure of the level of investment;  receiving a response from the user device indicated the rebalance of exposure of the level of investment; and re-allocating by the computer system, the indicated rebalance of exposure between the cash or the cash equivalent account and the leveraged index product account by the computer system for offsetting a path dependency in pricing of the leveraged index product” (emphasis added). Secondly, the limitations of “periodically calculating in a computer system, a theoretical position in an underlying index corresponding to an index used in a leveraged index product; and based on the theoretical position, determining when to recommend re-allocation of assets between an investor’s leveraged product account and cash or cash equivalent account, by: determining the level of investment in a leveraged index product account required to provide substantially the same exposure to the underlying index as the exposure provided by the theoretical position, with the exposure provided by the theoretical position being within a range of 0.5% to 5%; when in the range, sending a message indicating the level of investment to a user interface that is displayable on a user device, with the user interface having a field for a user to input a rebalance of exposure of the level of investment;  receiving a response from the user device indicated the rebalance of exposure of the level of investment; and re-allocating by the computer system, the indicated rebalance of exposure between the cash or the cash equivalent account and the leveraged index product account by the computer system for offsetting a path dependency in pricing of the leveraged index product” when considered collectively as an ordered combination without the italicized portions, may at best, be characterized as an improvement in the overall abstract idea of a method of re-allocating the indicated rebalance of exposure between the cash or the cash equivalent account and the leveraged index product account. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3). It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. Thirdly, the claimed feature of “determining when to recommend re-allocation of assets between an investor’s leveraged product account and cash or cash equivalent account” 
may at best be characterized as a business solution, using computers, to a problem rooted in an abstract idea. The computer system recited in the claim is a generic system suitably programmed to perform the associated functions. The user interface displayable on a user device are generic interfaces suitably programmed to perform the functions of receiving inputs and making or confirming a selection. These functions are generic features in a graphical user interface display of a user device. The Applicants are merely using these generic features to apply an abstract concept. In the instant application, the computer system and the user interface of a user device are used in their normal, expected, and routine manner. The claims contain little more than a directive to “use the computer system and the user interface of a user device” to implement the abstract idea embraced by the claims. The transformation of an abstract idea into patent-eligible subject matter “requires ‘more than simply stat[ing] the [abstract idea] while adding the words ‘apply it.’’ Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1294). 
	The claimed features such as “receiving a response from the user device indicated the rebalance of exposure of the level of investment; and re-allocating, the indicated rebalance of exposure between the cash or the cash equivalent account and the leveraged index product account, for offsetting a path dependency in pricing of the leveraged index product” are functions that a human being is capable of performing (including an observation, evaluation, judgment, opinion). However, automating a manual process is insufficient to render a claim patent-eligible. See, e.g., Tranxition, Inc.v. Lenovo (U.S.) Inc., 664 F. App’x 968, 971 (Fed. Cir. 2016). 
	Applicant’s arguments regarding the features in claim 5 were already addressed in the last office action. Adding additional fields in a user-interface (claim 5) for the user to input or receive data and/or to make a selection does not imply improving the functioning of the computer. In the instant application, the user interface of a user device is used in its normal, expected, and routine manner. The claims contain little more than a directive to “use the user interface of a user device” to implement the abstract idea embraced by the claims. Hence, Applicant’s arguments are not persuasive. 
	For these reasons and those discussed in the rejection, the rejections under 35 USC § 101 are maintained. 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	(a) Gerber, Sander (US Pub. 2022/0084126 A1) discloses systems and methods that can identify meaningful relationships between variables, such as particular investments or general asset classes. Unlike conventional correlation analysis, these systems and methods provide an improved technique of co-movement analysis that implements a threshold to eliminate data “noise” and then discretizes the remaining observations to normalize any outliers. Such co-movement analysis has numerous advantages over known techniques for characterizing relationships between variables.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695


July 11, 2022